NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            09-JUN-2022
                                            08:10 AM
                                            Dkt. 10 ODSLJ
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI I


                   U.S. BANK NATIONAL ASSOCIATION,
       AS TRUSTEE SUCCESSOR IN INTEREST TO BANK OF AMERICA,
    NATIONAL ASSOCIATION AS TRUSTEE AS SUCCESSOR BY MERGER TO
         LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
CERTIFICATEHOLDERS OF BEAR STERNS ASSET BACKED SECURITIES 1 LLC,
 ASSET-BACKED CERTIFICATES, SERIES 2007-HE7, Plaintiff-Appellee,
             v. JAMES C. ACOB, Defendant-Appellant, and
             JOHN AND MARY DOES 1-20; DOE PARTNERSHIPS,
          CORPORATIONS OR OTHER ENTITIES 1-20, Defendants.


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 1CC151000671)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
  (By: Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
          Upon review of the record, it appears we lack appellate
jurisdiction over self-represented Defendant-Appellant
James C. Acob's (Acob) appeal from the underlying case, Civil
No. 1CC151000671, because the appeal is untimely.
          On February 7, 2022, the Circuit Court of the First
Circuit (circuit court) entered a final, appealable judgment
(Judgment).   See Hawaii Revised Statutes (HRS) §§ 641-1(c)
(2016) & 667-51(a)(1) (2016); Hawai i Rules of Civil Procedure
(HRCP) Rule 58; Jenkins v. Cades Schutte Fleming & Wright,
76 Hawai i 115, 119, 869 P.2d 1334, 1338 (1994).     Acob's
December 22, 2021 HRCP Rule 59(e) "Motion for Reconsideration or
New Trial" (Motion to Reconsider) extended the deadline to file
the notice of appeal from the Judgment until 30 days after
issuance of an order disposing of the Motion to Reconsider.        See
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

Hawai i Rules of Appellate Procedure (HRAP) Rule 4(a)(3); HRCP
Rule 59(e); Saranillio v. Silva, 78 Hawai i 1, 7, 889 P.2d 685,
691 (1995); Buscher v. Boning, 114 Hawai i 202, 221, 159 P.3d
814, 833 (2007).    The order denying the Motion to Reconsider was
entered on February 14, 2022.    The 30-day deadline to file a
notice of appeal from the Judgment was March 16, 2022.        Acob's
notice of appeal was not filed until March 18, 2022, after the
deadline expired.
          The failure to file a timely notice of appeal in a
civil matter is a jurisdictional defect that the parties cannot
waive and the appellate courts cannot disregard in the exercise
of judicial discretion.    Bacon v. Karlin, 68 Haw. 648, 650, 727
P.2d 1127, 1128 (1986); HRAP Rule 26(b) ("[N]o court or judge or
justice is authorized to change the jurisdictional requirements
contained in Rule 4 of [the HRAP]."); HRAP Rule 26(e) ("The
reviewing court for good cause shown may relieve a party from a
default occasioned by any failure to comply with these rules,
except the failure to give timely notice of appeal.").
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed for lack of jurisdiction.
          DATED:    Honolulu, Hawai i, June 9, 2022.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2